 Case 3:19-cv-00470-REP Document 86 Filed 04/14/20 Page 1 of 1 PageID# 2502



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division




RENEE GALLOWAY, ^ al.,

     Plaintiffs,

V.                                       Civil Action No. 3:19cv470

JAMES WILLIAMS, JR.,
et al.,

     Defendants.



                                   ORDER


     Having considered the MOTION TO WITHDRAW AS COUNSEL (EOF No.

85), and for good cause shown, it is hereby ORDERED that the MOTION

TO WITHDRAW AS COUNSEL (EOF No. 85) is granted.             It is further

ORDERED that the Clerk shall remove Elizabeth W. Hanes, Esquire as

counsel of record for the plaintiffs.

     It is so ORDERED.



                                                    /s/
                                   Robert E. Payne
                                   Senior United States District Judge




Richmond, Virginia
Date: April 14, 2020
